Title: Notes on Appointments and Spain, 30 November 1804
From: Jefferson, Thomas
To: 


                        
                            [November 1804]
                        
                        Vincennes. Nathanl Ewen of Pensva Reciever
                  Kaskaskias. Elijah Backus of Ohio Reciever
                  Detroit. Frederick Bates of Indiana. Reciever
                  Mi. tery. East of Pearl river Harry Toulman of Kentucky Reciever
                  Mispi. tery. West of Pearl river Thos. Fitzpatrick Registar v. Turner
                  
                     
                  
                  If S. strengthens shall we accept the insurrn of B at B.
                  What measures on police of harbors
                  power to Exve
                  to forbid entrance of armed vessels altogether
                        
                        
                        sub modo
                  modificns
                  
                        to lay under our guns.
                  
                        to give up rudder
                  
                        to give security
                  
                  on disobedience.
                  
                        stop entry in that port
                     
                        
                        in all ports
                  
                        cut off intercourse.
                  
                  gun boats
                  moving artillery.
                  shall they give us a force of Volunteers in case Spain is refractory
                  
                        
                    